Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2005

Allah v. Blaine
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4062




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Allah v. Blaine" (2005). 2005 Decisions. Paper 73.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/73


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        UNREPORTED- NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 03-4062
                                 ________________

                            MICHAEL MALIK ALLAH,

                                           Appellant

                                             v.

   CONNER BLAINE; ROBERT S. BITNER; DAN DAVIS; SHARON D'ELETTO;
    BEN E. ANSELL; KERRI CROSS; SHARON A. SEBEK; KENT WARMAN;
        JAMES F. HASSETT; THOMAS JACKSON; MICHAEL BRUNO;
     PETER VIDONISH; MARISA KELLY; JEAN MEARS; DENNIS LANTZ;
    JAMES CASNER; J. A. MARTIN; CAPT. COLEMAN; C/O ARMSTRONG;
                     LT. FISHER; GEORGE MONECK
                 ____________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                              (D.C. Civ. No. 01-cv-02360)
                     District Judge: Honorable Robert J. Cindrich
                   _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 5, 2005

           Before: ROTH, MCKEE AND CHERTOFF*, CIRCUIT JUDGES


                              (Filed: December 21, 2005)


       *This case was submitted to the panel of Judges Roth and McKee, and Chertoff.
Judge Chertoff resigned after submission, but before the filing of the opinion. The
decision is filed by a quorum of the panel. 28 U.S.C. § 46(d).
                                _______________________

                                       OPINION
                                _______________________


PER CURIAM

       Pro se appellant Michael Malik Allah appeals the District Court’s order granting

summary judgment against him in his civil rights action. We will vacate the District

Court’s judgment.

       Allah is a prisoner incarcerated at SCI-Greene, Waynesburg, Pennsylvania. In

2001, he filed a complaint under 42 U.S.C. § 1983, alleging civil rights violations by the

prison officers and employees named as defendants. Allah claimed the denial of his right

to practice his religion, denial of access to a law library or legal assistance, denial of

procedural due process in administrative proceedings, deprivation of personal property

without due process, and retaliation for exercising his rights to practice his religion and to

seek redress in the courts. The defendants filed a motion to dismiss for failure to state a

claim. Adopting the Magistrate Judge’s report and recommendation, the District Court

granted the defendants’ motion and dismissed the case. Allah appealed. This Court

remanded the case for consideration of Allah’s allegations regarding deprivation of his

right to practice his religion (as the District Court had not addressed those allegations),

and affirmed the matter in other respects. Allah v. Blaine, C.A. No. 02-3329 (3d Cir.

April 30, 2003).


                                               2
       On remand, the District Court ordered the defendants to file a brief addressing

Allah’s remaining claim, and ordered that Allah file a response thereafter. The

defendants then asserted for the first time that Allah’s suit was barred under section

1997e(a) because he had not first exhausted administrative remedies on his claims. The

defendants also asserted that summary judgment was appropriate on the merits of the

claims. Allah filed a motion for leave to file a supplemental complaint, a motion to deny

or stay consideration of the summary judgment motion until after discovery, a motion for

the appointment of counsel, and a motion to strike the defendants’ brief in support of their

summary judgment motion. The Magistrate Judge denied all of these motions. The

Magistrate Judge issued a supplemental report and recommendation that the defedants’

motion for summary judgment be granted on the basis of Allah’s failure to exhaust

administrative remedies. Allah filed objections to the report and recommendation. The

District Court adopted the report and recommendation and wrote a separate order granting

the defendants’ motion for summary judgment, acknowledging that Allah’s claims raise

“constitutional issues of the most serious and fundamental kind,” but that the court could

not reach the merits of the claims due to the failure to exhaust administrative remedies.

Allah timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over a District Court’s grant of summary judgment. Saldana v. Kmart Corp., 260 F.3d
228, 231 (3d Cir. 2001).

       Allah argues that he sufficiently exhausted his administrative remedies or that he

                                             3
was not required to do so. See Appellant’s Brief at 8-10. We liberally construe his brief

to include the preliminary argument that the defendants waived any reliance on

nonexhaustion. See Haines v. Kerner, 404 U.S. 519, 520 (1972). In a case decided

before the defendants filed their initial response to Allah’s complaint, we held that section

1997e(a) provides “an affirmative defense to be pleaded by the defendant.” Ray, 285
F.3d at 295. Section 1997e(a)’s exhaustion requirement is not jurisdictional, and

nonjurisdictional bars to suit are typically subject to equitable modifications, including

waiver. Ray, 285 F.3d at 292, 295. To preserve the defense, so as to avoid prejudice to

the plaintiff and to conserve judicial resources, a defendant must raise a nonjurisdictional

defense early in litigation. Robinson v. Johnson, 313 F.3d 128, 134 (3d Cir. 2002);

Bradford-White Corp. v. Ernst & Whinney, 872 F.2d 1153, 1160-61 (3d Cir. 1989).

        In this case, the defendants did not timely press the section 1997e(a) defense in

an answer filed in immediate response to Allah’s complaint. Indeed, they did not raise

the defense of nonexhaustion until after the District Court expended considerable

resources adjudicating the merits of several of Allah’s claims on the defendants’ motion

to dismiss, and after this Court also had expended its resources to adjudicate Allah’s first

appeal. Given these facts, we conclude that the defendants waived the section 1997e(a)

defense, and the District Court erred in entering judgment in favor of the defendants on

the basis of section 1997e(a).1


   1
    In their brief, the appellees argue that the District Court found that Allah failed to
exhaust his administrative remedies before bringing his civil rights action, based on the

                                              4
       Allah also seeks to appeal the Magistrate Judge’s orders denying his motion for

leave to file a supplemental complaint, motion to deny or stay the defendants’ motion for

summary judgment, motion for the appointment of counsel, and motion to strike the

defendants’ pleading. The District Court docket entries do not reflect that Allah

requested District Court review, nor does the record show that the District Court

performed any review of those orders. The appellees contend that those orders are not

appealable to this Court because the orders were not first reviewed by a district judge.

Appellees’ Br. at 10-11 n.5 (citing, e.g., Siers v. Morrash, 700 F.2d 113, 114-15 (3d Cir.

1983)). However, we observe that Allah’s document containing his objections to the

Magistrate Judge’s supplemental report and recommendation also appears to contain a

request for District Court review of the motions denied by the Magistrate Judge. As we

are remanding this matter, we will leave for the District Court the question whether

Allah’s document adequately seeks review of the Magistrate Judge’s orders.



“uncontested affidavit” submitted in support of the motion for summary judgment. We
observe that, notwithstanding the District Court’s finding, it appears from the record that
Allah promptly attempted to respond by filing a motion to stay the summary judgment
proceedings, citing Rule 56(f) of the Federal Rules of Civil Procedure. The Magistrate
Judge denied Allah’s motion, instead permitting Allah to file his objections to the report
and recommendation filed that day. Yet in the report and recommendation, the
Magistrate Judge found that Allah failed to respond to the summary judgment motion
“despite being provided with opportunity to do so.” (Report and Recommendation at 5.)
Apparently following the Magistrate Judge’s direction, Allah filed objections to the report
and recommendation by arguing the denial of his motion to stay, noting his intent to
contest the motion for summary judgment.

                                             5
      We will vacate the District Court’s judgment and remand for further proceedings

consistent with this opinion. Allah’s motions to supplement the District Court record and

to file a supplemental appendix are denied.